Citation Nr: 1606483	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastrointestinal disability, claimed as stomach problems, to include hiatal hernia with gastroesophageal reflux.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.

5.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling for internal knee derangement, postoperative open reduction and internal fixation of a patellar fracture, and 10 percent disabling for traumatic arthritis.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression and post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for chronic fatigue syndrome.

10.  Entitlement to service connection for irritable bowel syndrome.

11.  Entitlement to service connection for asbestosis.

12.  Entitlement to service connection for a sleep disorder.

13.  Entitlement to service connection for adenoid cystic carcinoma of the left hard palate.

14.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability.

15.  Entitlement to service connection for a right ankle disability, claimed as secondary to a service-connected left knee disability.

16.  Entitlement to service connection for a right foot disability, claimed as secondary to a service-connected left knee disability.

17.  Entitlement to service connection for a left ankle disability, claimed as secondary to a service-connected left knee disability.

18.  Entitlement to service connection for a back disability, claimed as secondary to a service-connected left knee disability.

19.  Entitlement to service connection for low blood pressure.

20.  Entitlement to service connection for gastrointestinal disability, claimed as stomach problems, to include hiatal hernia with gastroesophageal reflux.

21.  Entitlement to service connection for a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.

22.  Entitlement to a total disability rating based on individual unemployability (TDIU).

23.  Entitlement to special monthly compensation based on the need for aid and attendance or based on housebound status.

24.  Entitlement to specially adapted housing.

25.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from December 1984 to March 1985 and active duty from August 1991 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1993, May 2008, February 2009, May 2010, July 2010, June 2011, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The October 1993 decision denied service connection for a right knee disability.  Although the Veteran did not submit a notice of disagreement, new evidence was received within a year and there was no determination as to whether the evidence was new and material.  The October 1993 decision therefore did not become final.  Mitchell v. McDonald, No. 13-1245 (Nov. 18, 2015); 38 C.F.R. § 3.156(b) (2015).  

The May 2008 rating decision denied entitlement to service connection for an acquired psychiatric disorder, as well as for adenoid cystic carcinoma of the left hard palate; asbestosis; manifestations of an undiagnosed illness, claimed as headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain; a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.  The decision also denied entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  The Veteran filed a timely notice of disagreement regarding the decision in June 2008, supplemented by an additional notice of disagreement in October 2008.

The February 2009 rating decision denied entitlement to service connection for fibromyalgia; chronic fatigue syndrome; and irritable bowel syndrome.  The decision also confirmed and continued the denial of service connection for manifestations of an undiagnosed illness, claimed as memory loss, dizziness, shortness of breath, and thickened saliva and denied entitlement to TDIU.  The Veteran submitted new evidence regarding these claims within one year of notice of the decision; therefore, the issues remain on appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

The May 2010 rating decision denied entitlement to specially adapted housing and a special home adaptation grant.  The Veteran filed a timely notice of disagreement regarding the decision approximately one week after the decision was issued.

The July 2010 rating decision denied entitlement to service connection for a back disability, right knee disability, right ankle disability, left ankle disability, right foot disability, low blood pressure, and a sleep disorder.  The decision confirmed and continued the denial of service connection for an acquired psychiatric disability; asbestosis; fibromyalgia; adenoid cystic carcinoma of the left hard palate; and manifestations of an undiagnosed illness, claimed as memory loss, dizziness, and joint pain.  The decision also denied an increased rating for a service-connected left knee disability and entitlement to TDIU.

The June 2011 rating decision denied entitlement to service connection for gastrointestinal disability and confirmed the prior denial of service connection for an acquired psychiatric disability, claimed as PTSD.  A February 2012 rating decision reconsidered service connection for an acquired psychiatric disability, claimed as PTSD, but confirmed the prior denial.

Several of the issues noted above are subject to final decisions, as reflected on the title page of this decision.  The issue of whether these claims should be reopened will be discussed in more detail below, as a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

It should also be noted that prior rating decisions and a prior Board decision have addressed symptoms claimed as secondary to an undiagnosed illness due to service in the Persian Gulf as individual issues.  This decision combines these issues into a single issue to simplify the analysis of the Veteran's claim, as these symptoms appear to be related to a single underlying illness that is the result of the Veteran's service in the Persian Gulf.  Similarly, the Veteran's claims of entitlement to service connection for PTSD and depression have been combined into single issue, listed as service connection for an acquired psychiatric disorder, as a claim for a psychiatric disability includes any disorder that is reasonably encompassed by the claimant's symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned in September 2014.  A transcript of this hearing is of record.

The issues of entitlement to an increased rating for a left knee disability; entitlement to service connection for a sleep disorder, adenoid cystic carcinoma of the left hard palate, a gastrointestinal disability to include irritable bowel syndrome, a right knee disability, a right foot, a bilateral ankle disability, a back disability, low blood pressure, a skin disability, and asbestosis; entitlement to TDIU; entitlement to special monthly compensation based on the need for aid and attendance or based on housebound status; entitlement to specially adapted housing; and entitlement to a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since a final December 1997 rating decision that denied entitlement to service connection for an acquired psychiatric disability pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  Evidence received since a final December 1997 rating decision and a May 2002 Board decision that denied entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since a final March 2006 rating decision that denied entitlement to service connection for gastrointestinal disability, claimed as stomach problems, to include hiatal hernia with gastroesophageal reflux, pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

4.  Evidence received since a final December 1997 rating decision that denied entitlement to service connection for a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area, pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

5.  The Veteran has depression and PTSD as the result of his active service.

6.  The Veteran had qualifying service in the Persian Gulf and has an undiagnosed illness manifested to a degree of at least 10 percent that has resulted in headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain.

7.  The Veteran does not have fibromyalgia or chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156.

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disability, claimed as stomach problems, to include hiatal hernia with gastroesophageal reflux.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156.

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156.

6.  The criteria for entitlement to service connection for an acquired psychiatric disability, diagnosed as depression and PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  The criteria for service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, have been met.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2015).

8.  The criteria for entitlement to service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

9.  The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The following VCAA analysis relates only to the Board's denials of service connection for fibromyalgia and chronic fatigue syndrome, as they are the only unfavorable determinations included in this decision.

In August 2008, the AOJ sent the Veteran a letter that satisfied the VCAA notice requirements for the claims of entitlement to service connection for fibromyalgia and chronic fatigue syndrome.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  

All pertinent, identified medical and personnel records have been obtained and considered regarding the appeals.  There is no indication from the record that further development would aid in substantiating the Veteran's claims in this regard.  The Veteran was provided an examination in June 2010 regarding his claims.  There is no indication that this examination was inadequate with respect to these claims.  Furthermore, this examination helped substantiate the Veteran's claim of entitlement to service connection for joint pain and fatigue due to an undiagnosed illness as the June 2010 examiner found the Veteran does not have fibromyalgia or chronic fatigue syndrome.  Thus, further examination is unnecessary and will not advance the Veteran's interests.

The Veteran's September 2014 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2).

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

Several of the claims on appeal are subject to final decisions.  A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  New evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Ultimately, the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

	A.  Acquired Psychiatric Disorder

Entitlement to service connection for an acquired psychiatric disorder was initially denied in a December 1997 rating decision.  At that time, the AOJ determined the Veteran's psychiatric disabilities were not incurred in service.  The Veteran perfected an appeal of that decision, but withdrew the appeal in a statement received in April 1999.  38 C.F.R. § 20.204 (2015); See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  The May 2008 rating decision determined that new and material evidence had not been submitted regarding the claim.  Although the May 2008 rating decision treated PTSD as a separate claim, it was included in the Veteran's initial claim.  See Clemons, supra.  A February 2011 VA examination report indicates the Veteran has depression as a result of events during his period of active service.  This evidence was not of record at the time of prior denial, pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

	B.  Manifestations of an Undiagnosed Illness

Entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, was initial denied in a December 1997 rating decision.  The decision determined there was no objective evidence of an undiagnosed illness.  The denial of service connection for dizziness, headaches, memory loss, and joint pain was later confirmed by a May 2002 Board decision, finding no evidence that a disability related to an undiagnosed illness had manifested to a compensable degree.  The May 2008 rating decision determined new and material evidence had not been submitted regarding the claims.  An October 2008 an opinion from the Veteran's treating physician described the severity of the Veteran's symptoms and the efforts that have been made to diagnosis and treat the underlying illness.  There has also been several treatment records created since the prior denials that relate to the claims for manifestations of an undiagnosed illness.  Additionally, the Veteran provided testimony regarding his symptoms and the efforts of medical professionals to diagnosis and treat his condition.  This evidence was not of record at the time of prior denial, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.

	C.  Gastrointestinal Disability

Entitlement to service connection for a gastrointestinal disability was initially denied in a December 1997 rating decision.  The AOJ readjudicated the claim in a March 1998 rating decision, but denied it on the merits, finding no evidence the Veteran's current gastrointestinal disability was related to his active service.  Veteran perfected an appeal as to this issue, but withdrew the appeal in his April 1999 statement.  38 C.F.R. § 20.204.   A March 2006 rating decision determined the claim should not reopened because new and material evidence had not been submitted regarding the claim.  The Veteran did not appeal this decision.  A June 2011 rating decision also determined the claim should not be reopened because new and material evidence had not been submitted regarding the claim.  The Veteran timely appealed that decision.  

In October 2008, the Veteran's private physician, M.U., M.D., provided an opinion that addressed the totality of the Veteran's disability picture.  In this opinion, M.U., M.D., indicated the Veteran suffers from "stomach problems" in addition to several other health problems.  He stated it was his opinion that the deterioration of the Veteran's health was related to his active service, but he did not specifically address gastrointestinal issues.  While this opinion is inadequate to grant the Veteran's service connection claim, it is sufficient to trigger VA's duty to provide an examination.  Thus, it constitutes new and material evidence as it raises a "reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  As it this evidence was received since the final March 2006 rating decision, it warrants reopening of the Veteran's claim.

	D.  Skin Disability

Entitlement to service connection for a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area, were also initially denied in the December 1997 rating decision.  The basis of the denial was the Veteran's skin disability was attributed to a diagnosed illness, as opposed to an undiagnosed illness, which would support a claim based on his Persian Gulf service.  Veteran withdrew his appeal as to this decision in his April 1999 statement.  The May 2008 rating decision declined to reopen the claim because new and material evidence had not been submitted.  

During the September 2014 hearing, the Veteran testified his skin disability manifested during his active service.  He is competent to provided testimony regarding the onset of the disability because it is the type of disability that produces symptomatology that is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This evidence relates to the basis of the prior denial, as it would support a claim for direct service connection.  It also raises a reasonable possibility of substantiating the Veteran's claim as it triggers VA's duty to provide an examination to determine whether any current skin disability is related to his active service.  See Shade, supra.  Thus, it constitutes new and material evidence that necessitates reopening of the Veteran's claim.

III.  Entitlement to Service Connection

	A.  Acquired Psychiatric Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, claimed as depression and PTSD.  The Veteran was provided a VA psychiatric examination in February 2011.  The February 2011 examiner diagnosed depression, not otherwise specified.  The examiner determined it is at least as likely as not the Veteran's currently diagnosed depression is related to his active service.  He explained the Veteran has suffered symptoms of depression since his release from active duty.  He further explained in-service stressors during the Veteran's service in the Persian Gulf triggered a psychiatric response that has resulted in the current disability.  Thus, entitlement to service connection for depression is warranted.  

The Board also finds service connection for PTSD is warranted.  The Veteran's private physicians have diagnosed the Veteran as having PTSD.  Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).  The Veteran has related his account of fear of hostile military or terrorist activity during his Persian Gulf service in statements to support his PTSD claim.  PTSD diagnoses are presumed to be made in accordance with 38 C.F.R. § 4.125(a).  Cohen at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  As such, entitlement to service connection for PTSD is also warranted.

	B.  Manifestations of an Undiagnosed Illness

A Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  However, while this claim was pending, VA amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  See 75 Fed. Reg. 61,995 (Oct. 7, 2010).

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. §3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

The Veteran served in Saudi Arabia from August 1991 to February 1992.  Since returning from the Persian Gulf, the Veteran has reported symptoms such as headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain.  He is competent to report these symptoms.  Gutierrez, 19 Vet. App. at 8-9.  Furthermore, several physicians have found objective indications of the symptomatology reported by the Veteran.

Numerous physicians have examined the Veteran and attempted to address the etiology of his symptomatology.  A June 2010 examiner attributed the Veteran's reports of headaches to treatment for palate cancer and reports of dizziness and fatigue to psychotropic medication.  However, the evidence clearly establishes the Veteran had these symptoms well before his cancer treatment and before he started taking psychotropic medication.  Several medically unexplained chronic multi-symptom illnesses, to include fibromyalgia and chronic fatigue syndrome, have been ruled out.  VA treating physicians have exhaustively tested the Veteran for rheumatoid arthritis as a potential source of his complaints of joint pain; however, they have determined he does not have this condition.  X-rays evidence also fails to establish the Veteran suffers from osteoarthritis consistent with his complaints of joint pain.

Several physicians have attributed the Veteran's symptomatology to an undiagnosed illness, commonly referred to as "Gulf War Syndrome."  J.J., M.D., a physician who examined the Veteran in conjunction with a claim for SSA benefits, found objective indications of the symptomatology reported by the Veteran and attributed to an undiagnosed illness due to his service in the Persian Gulf.  In July 1995, a private physician, D.G., M.D., examined the Veteran and also determined his reported symptomatology was related to an undiagnosed illness due to his service in the Persian Gulf.  A second private physician, K.E., M.D., who treated the Veteran for several years in the 1990s also found several symptoms attributable to an undiagnosed illness.  He explained this symptomatology resulted in a chronic disability that prevented the Veteran from engaging in gainful employment.  Physicians with the University of Washington Medical Center who treated the Veteran's cancer in 2005 also noted several symptoms attributable to an undiagnosed illness.  The Veteran's current private physician, M.U., M.D., has also found the Veteran suffers from a chronic disability due to a constellation of symptoms resulting from an undiagnosed illness.

The Board finds service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, is warranted.  Objective indications of this disability have persisted for well over six months.  Although competent evidence of a nexus between the claimed illness and service is not necessary, several physicians have attributed the Veteran's symptoms to an undiagnosed illness, after their efforts to diagnosis and treat the condition have been unsuccessful.  

This chronic disability has also clearly manifested to a degree of 10 percent or more.  The symptomatology reported by the Veteran was the primary basis for the fully favorable SSA determination.  When the individual symptoms are rated by analogy, they establish entitlement to a disability rating well in excess of 10 percent.  For example, Diagnostic Code 6204 provides a 30 percent rating for dizziness and occasional staggering.  See 38 C.F.R. § 4.87.  An October 2008 opinion from the Veteran's private physician M.U., M.D., indicates the Veteran becomes dizzy after standing for long periods of time and is unable to reach overhead or bend at the waist without falling due to equilibrium issues.  Impairment of short and long term memory warrants a 50 percent under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.125.  While these comparisons are not meant to conclusively establish the final ratings assigned to the Veteran's disability, they clearly show his undiagnosed illness has resulted in a chronic disability manifested to a degree of 10 percent or more.  Thus, service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain, is warranted.  


	D.  Fibromyalgia and Chronic Fatigue Syndrome

The Veteran has filed service connection claims for fibromyalgia and chronic fatigue syndrome.  These disabilities fall within definition of medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a)(2)(ii).  As previously noted, physicians have ruled out conditions such as fibromyalgia and chronic fatigue syndrome as the source of the Veteran's reported symptomatology.  It would require medical expertise to determine whether symptomatology was diagnostic of fibromyalgia, chronic fatigue syndrome, or some other disease or disability.  

The Veteran is not shown to possess such expertise.  Hence, his opinion as to the proper diagnosis is not competent medical evidence and is of little probative value.  The VA examiners do possess the medical training to provide a competent opinion.  Their opinions are more probative.  Thus, service connection for fibromyalgia and chronic fatigue syndrome is denied because there is no diagnosis for either condition.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



ORDER

The claim of entitlement to service connection for an acquired psychiatric disability is reopened.

The claim of entitlement to service connection for manifestations of an undiagnosed illness, to include headaches, memory loss, dizziness, fatigue, shortness of breath, thickened saliva, and joint pain is reopened.

The claim of entitlement to service connection for a gastrointestinal disability is reopened.

The claim of entitlement to service connection for a skin disability, claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area, is reopened.

Entitlement to service connection for depression is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for irritable bowel syndrome is denied.


REMAND

This decision reopens the Veteran's claims of entitlement to service connection for a gastrointestinal disability and a skin disability, claimed as claimed as seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area.  Service connection for irritable bowel syndrome is related to the service connection claim for a gastrointestinal disability and should be addressed in conjunction with that claim.  Cf. Clemons, supra (indicating a disability claim includes any disorder that is reasonably encompassed by the claimant's reported symptomatology).  The reopened claims must be reviewed by the AOJ in the first instance, as a lack of new and material evidence to reopen the claims was the prior basis for the denials that led to the present appeal.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

The Veteran seeks an increased rating for his left knee disability.  The last VA examination that addressed the severity of his left knee disability was provided in June 2010.  The record indicates the Veteran slipped in a grocery store and injured his left knee in July 2011.  Therefore, a new examination is necessary to determine the current level of severity of the left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

The Veteran seeks service connection for adenoid cystic carcinoma of the left hard palate.  The Veteran claims this disability is the result of exposure to depleted uranium during his service in Saudi Arabia.  VA is obliged to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was treated for adenoid cystic carcinoma of the left hard palate.  There is evidence of record that indicates vehicles that were used in the Persian Gulf theatre of operations exposed service members serving in Saudi Arabia to depleted uranium during salvage operations.  The Veteran's primary duty during his Persian Gulf service was washing salvaged vehicles en route to the United States from the theatre of operations.  There is also evidence that links certain forms of cancer to exposure to depleted uranium.  Thus, VA must obtain a medical opinion addressing whether the Veteran's disability is the result of exposure to depleted uranium during his active service.  

A VA examination is also necessary regarding the Veteran's claims of entitlement to service connection for a gastrointestinal disability, a sleep disorder, a skin disability, and low blood pressure.  Treatment records include notations that indicate the Veteran has had gastrointestinal issues, difficulty sleeping, skin problems, and low blood pressure in the past.  There is some indication these conditions may be related to the Veteran's service or other service-connected disabilities, to include an undiagnosed illness; however, the record does not contain sufficient information to make a decision on the claims.  Thus, an examination is necessary regarding the claims.  McLendon, supra.  

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In June 2010, the Veteran was provided an orthopedic examination regarding his claims of entitlement to service connection for back, right knee, right foot, and bilateral ankle disabilities, claimed as secondary to a service-connected left knee disability.  The June 2010 examiner determined it was not likely the claimed back, right knee, right foot, and bilateral ankle disabilities were proximately due to or aggravated by the Veteran's service-connected left knee disability.  The examiner referenced an article from the Journal of Bone and Joint Surgery that apparently indicates there is no hard data to suggest favoring one leg adversely affects the other as the primary basis for his rationale, but he did not provide a citation or any other information by which to locate this article.  Furthermore, the examiner indicated x-rays of the Veteran's ankles were normal; however, a June 2010 treatment note by S.S., M.D., noted some irregularity on the medial distal tibia.  The June 2010 examiner did not address this favorable evidence is his opinion.  Thus, the opinion is inadequate to make an informed decision on the Veteran's claims.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (indicating the Board is required to reject insufficiently detailed medical reports).

Similarly, another June 2010 examination report relied upon to deny the Veteran's claim of entitlement to service connection for asbestosis is also inadequate.  The June 2010 examiner indicated there was no evidence of abnormal chest x-rays in the Veteran's case.  However, a October 2008 CT thorax with IV contrast performed by a VA radiologist revealed pleural thickening posteriorly in the left upper hemithorax with some associated calcification.  The VA radiologist indicated these changes may be consistent with asbestosis.  This favorable evidence was not addressed by the June 2010 examiner.  Given the inadequacy and generalized nature of the June 2010 examination, the Board finds a new examination is necessary.

The Veteran's claims of entitlement to TDIU, special monthly compensation based on the need for aid and attendance or based on housebound status, specially adapted housing, and a special home adaptation grant are inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of severity of his service-connected left knee disability.

2.  Schedule the Veteran for an examination to determine whether his adenoid cystic carcinoma of the left hard palate was at least as likely as not the result of exposure to depleted uranium in service.  

In providing the opinion, the examiner should presume the Veteran was exposed to depleted uranium during salvage operations during his Persian Gulf service.

3.  Schedule the Veteran for an examination to determine whether he has a current gastrointestinal disability, to include hiatal hernia with gastroesophageal reflux or irritable bowel syndrome, that is at least as likely as not due to disease or injury during his active service or proximately due to or aggravated by his service-connected disabilities.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

4.  Schedule the Veteran for an examination to determine whether he has a current sleep disorder that is at least as likely as not due to disease or injury during his active service or proximately due to or aggravated by his service-connected disabilities.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

5.  Schedule the Veteran for an examination to determine whether he has a current skin disability, to include seborrheic dermatitis of scalp, xerosis of the feet, and lipoma of the left hip and epigastric area, that is at least as likely as not due to disease or injury during his active service or proximately due to or aggravated by his service-connected disabilities.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

6.  Schedule the Veteran for an examination regarding his claim of entitlement to service connection for low blood pressure.  If a current disability is found, the examiner must address whether it is at least as likely as not that the result of a disease or injury during his active service or proximately due to or aggravated by his service-connected disabilities.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

7.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that he has asbestosis as the result of a disease or injury during his active service.

8.  Seek an addendum from the June 2010 examiner who provided the negative opinion regarding the Veteran's secondary service connection claims for back, right knee, right foot, and bilateral ankle disabilities.  The examiner is asked to provide a citation for the Journal of Bone and Joint Surgery article referenced in his opinion, as well as the citations for any favorable articles found in his review of literature.  The examiner is also asked to address the June 2010 treatment note by S.S., M.D., which indicates the Veteran has irregularity on the medial distal tibia.

If the June 2010 examiner is unavailable, schedule the Veteran for a new examination to determine whether he has current back, right knee, right foot, and bilateral ankle disabilities that are proximately due to or aggravated by his service-connected left knee disability.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

9.  Once the foregoing development has been completed and all service-connected disabilities have been rated, readjudicate the issues of entitlement to TDIU, special monthly compensation based on the need for aid and attendance or based on housebound status, specially adapted housing, and a special home adaptation grant.

10.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


